Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 08/23/2022 has been entered. Claims 1-20 remain pending in this application. Claims 1-3, 7, 9, 10, 12, and 18 have been amended. Claims 19-20 have been added. Applicant's amendments to the specification and claims have overcome each and every objection and 112(b) rejection set forth in the Non-Final Office Action mailed 05/23/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/31/2022 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01. Claim 11 is dependent on claim 10 which includes the newly amended limitation “wherein the second type of arc configurations have a second shape that is different from the first shape”. It is unclear to the Examiner how two different shapes may be identified as “with a 90 degree rotation between each other”. For the purposes of this examination, the limitation will be interpreted to mean “having overlapping antenna elements when rotated 90 degrees”.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Grudkowski (US 20050122249 A1), hereinafter Grudkowski.

Regarding claim 1, Grudkowski discloses a system for radar, comprising: an antenna array, wherein the antenna array comprises an arc configuration (See at least Fig. 15 [0074] “Similarly, antenna apparatus 484 extends in a semi-circular arc 492 having first and second ends 492a and 492b, about a center of curvature 494.”), wherein a set of transmitter antennas and a set of receiver antennas are arranged in an arc along the arc configuration (See at least Fig. 15, 482, [0074] “Antenna apparatus 482 may include an antenna unit or array of antenna units adapted to transmit and receive electromagnetic radiation along an arc 488”), wherein the set of transmitter antennas comprises N transmitter antennas and the set of receiver antennas comprises M receiver antennas (See at least Fig. 15, 482, [0074] “Antenna apparatus 482 may include an antenna unit or array of antenna units adapted to transmit and receive electromagnetic radiation along an arc 488”), and wherein a first end of the arc is positioned closer to a center point of the array than a second end of the arc (See at least Fig. 15, 488, 492, [0075] “In this configuration, first ends 488a and 492a of the arcs are positioned closer to the subject position than the other ends.”).

Regarding claim 2, Grudkowski, as shown above, discloses all of the limitations of claim 1. Grudkowski additionally discloses N and M are integers (See at least Fig. 15 [0074] “An interrogation station 480 includes first and second antenna apparatus 482 and 484 positioned or adapted to be positioned relative to a subject position 486.”).

Regarding claim 3, Grudkowski, as shown above, discloses all of the limitations of claims 1-2. Grudkowski additionally discloses N and M are equal (See at least Fig. 15 [0074] “An interrogation station 480 includes first and second antenna apparatus 482 and 484 positioned or adapted to be positioned relative to a subject position 486.”).

Regarding claim 4, Grudkowski, as shown above, discloses all of the limitations of claims 1-2. Grudkowski additionally discloses N is three or four (See at least Fig. 17, 558-560 [0083] “Each array module can have a plurality of antenna units, such as antenna units 558, 559 and 560”, Fig. 18, 516-518“[0079] Antenna apparatus 512 can include a plurality of segments or modules, such as array modules 516, 517 and 518.”).

Regarding claim 5, Grudkowski, as shown above, discloses all of the limitations of claims 1-2. Grudkowski additionally discloses M is three or four (See at least Fig. 17, 558-560 [0083] “Each array module can have a plurality of antenna units, such as antenna units 558, 559 and 560”, Fig. 18, 516-518“[0079] Antenna apparatus 512 can include a plurality of segments or modules, such as array modules 516, 517 and 518.”).

Regarding claim 6, Grudkowski, as shown above, discloses all of the limitations of claim 1. Grudkowski additionally discloses the antenna array includes a plurality of arc configurations (See at least [0075] “Further, the arcs define the boundaries of the path between the entrance and exit. Other configurations may also be used.”).

Regarding claim 7, Grudkowski, as shown above, discloses all of the limitations of claims 1 and 6. Grudkowski additionally discloses the plurality of arc configurations comprise a set of arc configurations having a same shape rotated around the center point (See at least [0075] “In this configuration, first ends 488a and 492a of the arcs are positioned closer to the subject position than the other ends. The two arcs may be considered to be offset relative to each other, in that the arcs form an asymmetrical configuration about line 496.”).

Regarding claim 16, Grudkowski, as shown above, discloses all of the limitations of claim 1. Grudkowski additionally discloses the antenna array is for radar frequency between 30-300 GHz (See at least [0020] “Satisfactory imaging may be realized using electromagnetic radiation in the reduced frequency range of one gigahertz (GHz) to about 300 GHz”).

Regarding claim 18, applicant recites limitations of the same or substantially the same scope as claim 1.  Accordingly, claim 18 is rejected in the same or substantially the same manner as claim 1, shown above.

Regarding claim 19, Grudkowski, as shown above, discloses all of the limitations of claim 1. Grudkowski additionally discloses the system of claim 1, wherein the arc configuration is a first arc configuration (See at least Fig. 15 [0074] “Similarly, antenna apparatus 484 extends in a semi-circular arc 492 having first and second ends 492a and 492b, about a center of curvature 494.”), wherein the set of transmitters is a first set of transmitters (See at least [0021] “The antenna apparatus may include one or more antenna units, and each antenna unit may include one or more transmitting antennae and one or more receiving antennae.”), wherein the set of receiver antennas is a first set of receiver antennas (See at least [0021] “The antenna apparatus may include one or more antenna units, and each antenna unit may include one or more transmitting antennae and one or more receiving antennae.”), wherein the arc is a first arc (See at least Fig. 15, 482, 492, [0074]), wherein the antenna array comprises a second arc configuration (See at least Fig. 15, 482, 492, [0074]), and wherein a second set of transmitter antennas and a second set of receiver antennas are arranged in a second arc along the second arc configuration (See at least [0021] “The antenna apparatus may include one or more antenna units, and each antenna unit may include one or more transmitting antennae and one or more receiving antennae.”).

Regarding claim 20, Grudkowski, as shown above, discloses all of the limitations of claim 19. Grudkowski additionally discloses the first arc and the second arc have a same shape, and wherein the first arc and the second arc are positioned so that when the antenna array is rotated 180 degrees about the center point, a rotated position of the first arc overlaps an initial position of the second arc (See at least Fig. 15, 486, 496, [0074] “In this particular construction, then, the four arc ends, the two centers of curvature and the subject position are aligned along a common straight line 496.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Grudkowski, in view of Yu (US 20130106647 A1), hereinafter Yu.

Regarding claim 8, Grudkowski, as shown above, discloses all the limitations of claims 1 and 6. Grudkowski does not explicitly disclose the plurality of arc configurations includes pairs of L types of arc configurations, where L is an integer. However, Yu, in the same or in a similar field of endeavor, discloses the plurality of arc configurations includes pairs of L types of arc configurations, where L is an integer (See at least Fig. 1, 2, 108, 136-142, 202, [0045] “In one illustrative example, the first quadrant 136 and the second quadrant 138 may be the two upper quadrants in the array of antenna elements 108. The third quadrant 140 and the fourth quadrant 142 may be the two lower quadrants in the array of antenna elements 108. Further, the first quadrant 136 may be diagonal to the third quadrant 140, while the second quadrant 138 may be diagonal to the fourth quadrant 142.”, [0069] “In other words, the antenna elements that form the antenna 107 are arranged having a circular shape 202” Yu discloses a finite number of arrangements of antenna quadrants being arranged circularly, by disclosing that only four quadrants are chosen. [0046] “With this configuration, the sum signal 128, the azimuth difference signal 130, the elevation difference signal 132, and the diagonal difference signal 134 are defined as follows” Yu further discloses pairing these quadrants for the purpose of mathematically relating them.). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the arc configured antenna array disclosed by Grudkowski with the arrangement of antenna elements disclosed by Yu. One would have been motivated to do so in order detect and locate a target object (See at least Yu [0043] “The signal processing system 104 uses the sum signal 128, the azimuth difference signal 130, the elevation difference signal 132, and the diagonal difference signal 134 to detect and locate the target object 114”).

Regarding claim 9, The combination of Grudkowski and Yu, as shown above, discloses all the limitations of claims 1, 6 and 8. Grudkowski does not explicitly disclose a first pair of a first type of arc configuration of the L types of arc configurations are positioned rotated around the center point, wherein the first type of arc configurations have a first shape. However, Yu, in the same or in a similar field of endeavor, discloses a first pair of a first type of arc configuration of the L types of arc configurations are positioned rotated around the center point, wherein the first type of arc configurations have a first shape (See at least Fig. 1, 2, 108, 136-142, 202, [0069] “In other words, the antenna elements that form the antenna 107 are arranged having a circular shape 202”, [0070] “As illustrated, the circular antenna 200 is divided into the first quadrant 136, the second quadrant 138, the third quadrant 140, and the fourth quadrant 142 such that each of these quadrants may have a substantially same number of antenna elements. The sum of the electrical signals 110 from FIG. 1 generated by the antenna elements in each of these quadrants may be used to form the sum signal 128, the azimuth difference signal 130, the elevation difference signal 132, and the diagonal difference signal 134 described in FIG. 1.” Yu discloses a diagonal difference which is a pairing of diagonal elements to perform the disclosed function.). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the arc configured antenna array disclosed by Grudkowski with the arrangement of antenna elements disclosed by Yu. One would have been motivated to do so in order detect and locate a target object (See at least Yu [0043] “The signal processing system 104 uses the sum signal 128, the azimuth difference signal 130, the elevation difference signal 132, and the diagonal difference signal 134 to detect and locate the target object 114”).

Regarding claim 10, The combination of Grudkowski and Yu, as shown above, discloses all the limitations of claims 1, 6, and 8. Grudkowski does not explicitly disclose a second pair of a second type of arc configuration of the L types of arc configurations are positioned rotated around the center point, wherein the second type of arc configurations have a second shape that is different from the first shape. However, Yu, in the same or in a similar field of endeavor, discloses a second pair of a second type of arc configuration of the L types of arc configurations are positioned rotated around the center point, wherein the second type of arc configurations have a second shape that is different from the first shape (See at least Fig. 1, 2, 108, 136-142, 202, [0069] “In other words, the antenna elements that form the antenna 107 are arranged having a circular shape 202”, [0070] “As illustrated, the circular antenna 200 is divided into the first quadrant 136, the second quadrant 138, the third quadrant 140, and the fourth quadrant 142 such that each of these quadrants may have a substantially same number of antenna elements. The sum of the electrical signals 110 from FIG. 1 generated by the antenna elements in each of these quadrants may be used to form the sum signal 128, the azimuth difference signal 130, the elevation difference signal 132, and the diagonal difference signal 134 described in FIG. 1.” Yu discloses a diagonal difference which is a pairing of diagonal elements to perform the disclosed function. Yu discloses four quadrants diagonally paired for processing, however the broadest reasonable interpretation of pairing in claim 10 of the claimed invention allows for the same antenna units to be used in multiple configurations and pairings. Quadrants 1 and 2 may be a pair while quadrants 1 and 4 are a pair. Therefore, Yu discloses claim limitation 10.). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the arc configured antenna array disclosed by Grudkowski with the arrangement of antenna elements disclosed by Yu. One would have been motivated to do so in order detect and locate a target object (See at least Yu [0043] “The signal processing system 104 uses the sum signal 128, the azimuth difference signal 130, the elevation difference signal 132, and the diagonal difference signal 134 to detect and locate the target object 114”).

Regarding claim 11, The combination of Grudkowski and Yu, as shown in the rejection above, discloses all of the limitations of claims 1, 6, 8, 9 and 10. Huang does not disclose the first pair of the first type and the second pair of the second type are positioned with a 90 degree rotation between each other. However, Yu further discloses the first pair of the first type and the second pair of the second type are positioned with a 90 degree rotation between each other. (See at least Fig. 2, 138-142). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the arc configured antenna array disclosed by Grudkowski with the arrangement of antenna elements disclosed by Yu. One would have been motivated to do so in order detect and locate a target object (See at least Yu [0043] “The signal processing system 104 uses the sum signal 128, the azimuth difference signal 130, the elevation difference signal 132, and the diagonal difference signal 134 to detect and locate the target object 114”).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Grudkowski, in view of Prados (US 10365364 B1), hereinafter Prados.

Regarding claims 12, Grudkowski, as shown above, discloses all the limitations of claim 1. Huang does not explicitly disclose an azimuth resolution of the antenna array and an elevation resolution of the antenna array are within +/- 50% of each other. However, Prados, in the same or in a similar field of endeavor, discloses an azimuth resolution of the antenna array and an elevation resolution of the antenna array are within +/- 50% of each other (See at least Col. 24 Lines 12-22 “The synthetic aperture radar may have an azimuth resolution less than about 0.05° or an azimuth resolution greater than about 1°. The synthetic aperture radar may have an azimuth resolution that is about 0.05°, 0.06°, 0.07°, 0.08°, 0.09°, or 1°, or any value in between 0.05° and 1°. The synthetic aperture radar may have an elevation resolution less than about 2.5° or an elevation resolution greater than about 10°. The synthetic aperture radar may have an elevation resolution that is about 2.5 or 10°, or any value in between 2.5° and 10°.”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the arc configured antenna array disclosed by Grudkowski with the resolution system disclosed by Prados. One would have been motivated to do so in order to distinguish between multiple targets that are close to one another. (See at least Col. 1-2 Lines 66-2 “A high resolution radar system as disclosed herein can be a radar system capable of distinguishing between multiple targets that are very close to one another in either range and/or bearing, with respect to the radar system”).

Regarding claims 13, The combination of Grudkowski and Prados, as shown above, discloses all the limitations of claim 1 and 12. Grudkowski does not explicitly disclose the azimuth resolution and the elevation resolution are less than 6 degrees. However, Prados, in the same or in a similar field of endeavor, discloses the azimuth resolution and the elevation resolution are less than 6 degrees (See at least Col. 24 Lines 12-22 “The synthetic aperture radar may have an azimuth resolution less than about 0.05° or an azimuth resolution greater than about 1°. The synthetic aperture radar may have an azimuth resolution that is about 0.05°, 0.06°, 0.07°, 0.08°, 0.09°, or 1°, or any value in between 0.05° and 1°. The synthetic aperture radar may have an elevation resolution less than about 2.5° or an elevation resolution greater than about 10°. The synthetic aperture radar may have an elevation resolution that is about 2.5 or 10°, or any value in between 2.5° and 10°.”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the arc configured antenna array disclosed by Grudkowski with the resolution system disclosed by Prados. One would have been motivated to do so in order to distinguish between multiple targets that are close to one another. (See at least Col. 1-2 Lines 66-2 “A high resolution radar system as disclosed herein can be a radar system capable of distinguishing between multiple targets that are very close to one another in either range and/or bearing, with respect to the radar system”).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Grudkowski, in view of Spielmann (US 20210135373 A1), hereinafter Spielmann.

Regarding claim 14, Grudkowski, as shown above, discloses all the limitations of claim 1. Huang does not explicitly disclose an azimuth field of view of the antenna array and an elevation field of view of the antenna array are within +/- 10% of each other. However, Spielman, in the same or in a similar field of endeavor, discloses an azimuth field of view of the antenna array and an elevation field of view of the antenna array are within +/- 10% of each other (See at least [0094] “the imaging of a FOV of about 60 horizontally times 60° vertically onto an area”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the arc configured antenna array disclosed by Grudkowski with the system of field of view usage disclosed by Spielman. One would have been motivated to do so in order to measure an angle of arrival of the reflected radar signal of each of the detected targets with improved angular resolution (See at least [0015]-[0019] “It is therefore an object of the invention to provide a radar wave imaging device that is capable of at least one of [0016] detecting reflecting targets in its field of view… [0019] measuring an angle of arrival of the reflected radar signal of each of the detected targets with improved angular resolution.”).

Regarding claim 15, the combination of Grudkowski and Spielmann, as shown above, discloses all the limitations of claims 1 and 14. Grudkowski does not explicitly disclose the azimuth field of view and the elevation field of view are approximately 40, 60, or 80 degrees. However, Spielman, in the same or in a similar field of endeavor, discloses the azimuth field of view and the elevation field of view are approximately 40, 60, or 80 degrees (See at least [0094] “the imaging of a FOV of about 60 horizontally times 60° vertically onto an area”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the arc configured antenna array disclosed by Grudkowski with the system of field of view usage disclosed by Spielman. One would have been motivated to do so in order to measure an angle of arrival of the reflected radar signal of each of the detected targets with improved angular resolution (See at least [0015]-[0019] “It is therefore an object of the invention to provide a radar wave imaging device that is capable of at least one of [0016] detecting reflecting targets in its field of view… [0019] measuring an angle of arrival of the reflected radar signal of each of the detected targets with improved angular resolution.”).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Grudkowski, in view of Kuo (US 20200295453 A1), hereinafter Kuo.

Regarding claim 17, Huang, as shown above, discloses all the limitations of claim 1. Huang does not explicitly disclose an antenna pad of the antenna array spans 1 mm x 1 mm. However, Kuo, in the same or in a similar field of endeavor, discloses an antenna pad of the antenna array spans 1 mm x 1 mm (See at least Fig. 1, [0030] “In some embodiments, the dimensions of the antenna pads (antenna pad length, and/or antenna pad width) ranges from 0.4 mm to about 4.5 mm”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the arc configured antenna array disclosed by Grudkowski with the antenna pad dimensions disclosed by Kuo. One would have been motivated to do so in order to tune the radio frequency characteristics of an antenna, thereby improving the tuning frequency (See at least [0021] “The lateral dimensions of the ground plane and patch for an antenna region are adjusted in order to tune the radiofrequency (RF) characteristics of the antenna”).

Response to Arguments
Applicant’s arguments regarding objections to the specification and claims and 112 claim rejections filed 08/23/2022 have been fully considered and are persuasive in consideration of the amendments. Examiner withdraws all objections and 35 USC § 112 rejections from the previously mailed non-final rejection.

Applicant’s arguments regarding 35 USC § 102 and 103 rejections filed 08/23/2022 have been fully considered and are persuasive in overcoming the prior art of record in consideration of the amendments. However, as noted in the IDS dated 05/31/2022, Grudkowski is relevant prior art. The amended claims fail to overcome the combination of the prior art of record and Grudkowski, the detailed rejection is given above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH W GOOD whose telephone number is (571)272-4186. The examiner can normally be reached Mon - Thu 7:30 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                                                                                                                     

/KENNETH W GOOD/Examiner, Art Unit 3648                                                                                                                                                                                                        



/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648